Citation Nr: 1757620	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective earlier than April 1, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from July 31, 2012.

 In the February 2016 notice of disagreement, the Veteran argued that since there was clear and unmistakable error in the 2008 denial of TDIU, he should be awarded TDIU from 2008.  In a March 2016 VA form 21-0958, "notice of disagreement," the Veteran clarified that he wanted an earlier effective date from 2005 - the initial date of claim for TDIU.  In a February 2017 statement, the Veteran argued that since there was clear and unmistakable error in the 2005 denial of TDIU, he should be awarded TDIU from 2005.  

In a July 2017 rating decision, the Veteran was awarded an earlier effective date for TDIU from April 1, 2009.  In making this determination, the RO did not consider whether there was clear and unmistakable error in the November 2005 rating decision, which initially denied entitlement to TDIU.  

The issue of whether there was clear and unmistakable error in the November 2005 rating decision denying a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record in the March 2016 and February 2017 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Given that the issue of entitlement to an effective date earlier than April 1, 2009, for the award of TDIU is inextricably intertwined with the referred issue, it must be remanded.  See Harris v. Derwiniski, 1 Vet. App. 180, 183 (1991).  Further, review of the record shows that the initial May 2005 claim for TDIU has not been associated with the electronic claims file.  As such, further development is required. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate and associate the May 2005 claim for a total disability rating based on individual unemployability due to service-connected disabilities with the electronic claims file.

If the RO cannot locate this record, it must specifically document in writing all attempts that were made to locate it, and explain in writing why further attempts to locate or obtain it would be futile.  The RO must then: (a) notify the Veteran of the specific record that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter and after the referred issue of whether there was clear and unmistakable error in the November 2005 rating decision denying a total disability rating based on individual unemployability due to service-connected disabilities has been adjudicated by the AOJ, readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



